Citation Nr: 1520765	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors.

2.  Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 2005 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's bilateral hand tremors, he was initially denied entrance into military service in 2004 with what tests indicated as hypothyroidism with an associated bilateral hand tremor; eventually, on his July 2005 enlistment examination, the Veteran was shown to have a history of hypothyroidism which was apparently misdiagnosed, and the bilateral hand tremor had resolved.  

In this case, the Board finds that the bilateral hand tremors were "noted" on enlistment, and therefore, the proper medical opinion is one of aggravation.  

The March 2012 examiner opined that based on the Veteran's "testimony the condition was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event or illness"; the examiner provides no rationale for her opinion and it is therefore inadequate.  A remand is necessary in order to obtain an appropriate VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the bilateral pes planus, the disability was not noted on his July 2005 enlistment examination; he was diagnosed with asymptomatic bilateral pes planus in a June 2009 service examination.  On examination in July 2011, the Veteran was diagnosed with mild bilateral pes planus with intermittent medial tibial stress syndrome after running three miles; in the focused examination, the examiner noted as follows: "[W]ith weightbearing, he does have a 25% collapse, and does have some mild pes planus bilaterally clinically, please see the x-rays."  No x-rays of the Veteran's feet were included with the examination report.  

The AOJ sought an addendum with a separate examiner in April 2012; she stated that she did not have any record of the findings in the focused examination above and on her examination of the Veteran, she did not note any findings, so it was not at least as likely as not that the Veteran had pes planus.  She concluded as follows: "I cannot make a diagnosis based on lack of findings on exam and lack of records of these findings.  VES did not perform the Veteran's original exam in July 2011; I believe that provider would need to provide this requested clarification."  

In July 2012, VA contacted the VA Medical Center for copies of the x-rays and to obtain a clarification from the July 2011 examiner; the July 2011 examiner was noted as no longer being employed by VA and the VA Medical Center could not locate any x-rays of the Veteran's feet.  

In light of this development and the April 2012 examiner's statements, the Board finds a remand is necessary in order to afford the Veteran a new VA examination of his bilateral feet to clarify whether he has bilateral pes planus and if so whether such is related to military service.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral hand tremors or bilateral pes planus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to examine the Veteran's bilateral hand tremors.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral hand tremor disorders found, including bilateral essential hand tremors.  

Then, the examiner should opine whether such was aggravated (e.g., permanently worsened beyond the normal progression of that disease) during active service.  

The examiner is to take as conclusive fact that the Veteran's bilateral hand tremors were "noted" on entrance into military service and are therefore considered to be a noted pre-existing condition by VA; the Veteran is not found to be due the presumption of soundness with respect to his bilateral hand tremors on entrance into military service.

The examiner should specifically address first whether there was any increase in bilateral hand tremor symptoms during his period of active service.  (The examiner is reminded that an increase in symptoms of the disorder/symptomatology would be of the type that was permanent in nature; an acute and transitory increase in symptomatology which resolves and leaves the Veteran no more disabled than when he entered into service would not be considered an increase in symptomatology/disorder.)  

If an increase is found, the examiner should opine whether any increase was clearly due to the normal progression of the disease.  

In discussing the above, the examiner should address the Veteran's lay statements regarding symptomatology experienced during service and continuity of symptomatology after discharge from service.  

The examiner should additionally address the Veteran's incidents of bilateral hand tremors shown in his service treatment records, as well as the Veteran's taking of medication for his hand tremors during military service.  

The examiner should also address the Veteran's contentions that use of hand tools during military service worsened/aggravated his condition.  The examiner should also address the findings and conclusions of the July 2011 examiner, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


3.  Schedule the Veteran for a VA examination with a podiatrist in order to determine whether his claimed bilateral pes planus is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any bilateral foot disorders found, include bilateral pes planus.  

The VA examiner should specifically address whether the Veteran has bilateral pes planus or not; the examiner should address the findings in the July 2011 examination report as well as the April 2012 addendum and any other medical evidence in the record in determine the existence of any bilateral pes planus disorder.

Regarding any bilateral foot disorder found, including bilateral pes planus, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began during military service, including the June 2009 diagnosis of bilateral pes planus during military service.  

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, particularly the noted history in the July 2011 examination report.  The examiner should additionally address any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hand tremors and bilateral pes planus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

